            Case 3:20-cr-03811-AGS Document 25 Filed 12/10/20 PageID.51 Page 1 of 2
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                     UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                V.                                  (For Offenses Committed On or After November I, 1987)
                 Juan VIZCARRA-LERMA
                                                                       Case Number:        20CR3811-AGS

                                                                    DANIELLE RENEE PEAY, CJA
                                                                    Defendant's Attorney
                                                                                             _ _ _ ,..,.,,".,_._..,,.,~ ·1--~..,.------~
REGISTRATION NO.                96331298
                                                                                                        FILED
The Defendant:
 lZl pleaded guilty to count(s)       1 OF THE INFORMATION
                                                                                                    [~~;~1,,.:_J
                                                                                                      ,_.~..,....,.,,.,. ......__ ,.._,. .." ~~•,.m
                                                                                                  CLEH!< U.S. lii.STH!CT COUfH
                                                                                              SOUTHERN 01s·· f\lCT OF CJl.LIFOf{NIA
 D  was found guilty on connt(s)                                                              BY                                                        DEPUTY
    after a nlea of not m1iltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                       Count
Title & Section                      Nature of Offense                                                                                                Number(s)
8 USC 1325 (a)(!)                    IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                                                            I




       The defendant is sentenced is provided on page 2 of this judgment

 D     The defendant has been found not guilty on count(s)

 lZl Count(s) UNDERLYING COUNTS                                are Dismissed without prejudice on the motion of the United States.

       Assessment : $10. 00
 lZl


 lZlNo fine                    •
                               Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.

                                                                     December 10, 2020




                                                                     HON. ND   W G. SCHOPLER
                                                                     UNITED STATES MAGISTRATE JUDGE


                                                                                                                                           20CR3811-AGS
          Case 3:20-cr-03811-AGS Document 25 Filed 12/10/20 PageID.52 Page 2 of 2
DEFENDANT:               Juan VIZCARRA-LERMA                                                      Judgment - Page 2 of 2
CASE NUMBER:             20CR3 811-AGS

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (29 DAYS)




•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •   ~
               ---------                AM               on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      •    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on   - - - - - - ' - - - - - - - - - to _ _ _ _ _ _ _ _ _ _ _ _ _ ____;

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      20CR3811-AGS
